DETAILED ACTION


Election/Restrictions
This application is in condition for allowance except for the presence of claims 33-41 directed to an apparatus non-elected without traverse.  Accordingly, claims 33-41 have been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Aitken on April 29,2022.

The application has been amended as follows: 
Cancel withdrawn claims 33-41.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

	The following is an examiner's statement of reasons for allowance: The present
claims overcome the most current grounds of rejection for the reasons set forth in the
decision of the Patent Trial and Appeal Board dated 14 April 2022 which are herein
incorporated by reference.
	None of the cited references teach the elements of the claims alone or in
combination. The closest prior art is Poinsard which teaches a method of preserving
fermentable beverage aromas in which a condenser connected to the fermentation
container receives the container’s headspace gas. Poinsard, however, fails to teach
using a carbon dioxide scrubber to remove a portion of the carbon dioxide gas from the
headspace fluid and returning aromatic fluid in a gaseous form to the headspace as
required by the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Claims 22-32 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791